Mr. Justice Burke
delivered the opinion of the court.
It is contended by plaintiff in error that the so-called deed of trust here in question is a mortgage and,' notwithstanding its express terms, must be foreclosed in all respects as such, and as though some other person than the public trustee had been named as trustee therein.
With this contention we are unable to agree. We see no reason why the instrument may not be foreclosed according to its terms.
Plaintiff in error further contends that the action of the trial court, in striking out his answer and cross-complaint and dismissing his as a party, was prejudicial error.
If the facts alleged in his cross-complaint, as to the *575wrongful release by the trustee of a considerable portion of the property covered by the deed of trust, be true, then as an owner and holder of bonds of the water company his securities have been wrongfully dissipated. Hence he is entitled to appear herein, and have the owners of such properties made defendants, and to a hearing of his allegations with respect thereto.
The judgment is accordingly reversed and the cause remanded for further proceedings in harmony with the views herein expressed.
Garrigues, C. J., and Teller, J., concur.